UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7843


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY JEROME LEWIS,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00061-RLV-DCK-1)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Jerome Lewis, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky Jerome Lewis appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Lewis, No. 5:08-cr-00061-RLV-

DCK-1 (W.D.N.C. Oct. 1, 2012).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2